     Case 2:19-cv-00847-JAD-NJK Document 12 Filed 07/11/19 Page 1 of 2



     WRIGHT, FINLAY & ZAK, LLP
 1
     R. Samuel Ehlers, Esq.
 2   Nevada Bar No. 9313
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 13146
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rhernandez@wrightlegal.net
 6   Attorneys for Defendant, Conn Appliances, Inc. (erroneously named as Conn Credit Corp)
 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9   WILLIAM M. ELLENSON,                              Case No.: 2:19-cv-00847-JAD-NJK
10
                   Plaintiff,                          STIPULATION TO EXTEND TIME TO
11                                                     RESPOND TO COMPLAINT
            vs.
12                                                     (THIRD REQUEST)
13   EQUIFAX INFORMATION SERVICES, LLC;
     CONN CREDIT ELLENCORP,
14
                   Defendants.
15
16
17          Plaintiff, William M. Ellenson (“Plaintiff”), and Defendant, Conn Appliances, Inc.
18   (“Conn”) (collectively the “Parties”), by and through their counsel of record, hereby stipulate
19   and agree as follows:
20          On May 23, 2019, Plaintiff filed his Complaint [ECF No. 1]. Conn was served with
21   Plaintiff’s Complaint on May 23, 2019. Previously, the Parties stipulated to extend the deadline
22   for Conn to file its answer or responsive pleading to June 27, 2019 and then again to July 11,
23   2019. The Parties have agreed to further extend the deadline for Conn to respond to the
24   complaint.
25          WHEREAS, the Parties hereby stipulate and agree to extend the deadline for Conn to file
26   its responsive pleading to July 25, 2019. Conn agrees to participate and attend any Rule 26(f)
27   conference that occurs during the pendency of the extension.
28          This is the third stipulation for extension of time for Conn to file its response to



                                               Page 1 of 2
     Case 2:19-cv-00847-JAD-NJK Document 12 Filed 07/11/19 Page 2 of 2




 1   Plaintiff’s Complaint. The parties request this extension because they are close resolution. The
 2   extension is requested in good faith and is not for purposes of delay or prejudice to any other
 3   party.
 4
      DATED this 11th day of July, 2019.                DATED this 11th day of July, 2019.
 5
      WRIGHT, FINLAY & ZAK, LLP                         HAINES AND KRIEGER, LLC
 6
      /s/ Ramir M. Hernandez, Esq.                      /s/ David Krieger, Esq.
 7    R. Samuel Ehlers, Esq.                            David Krieger, Esq.
 8    Nevada Bar No. 9313                               Nevada Bar No. 9086
      Ramir M. Hernandez, Esq.                          8985 S. Eastern Ave., Suite 350
 9    Nevada Bar No. 11731                              Henderson, NV 89123
      7785 W. Sahara Ave., Suite 200                    Attorneys for Plaintiff, William M.
10
      Las Vegas, NV 89117                               Ellenson
11    Attorneys for Defendant, Conn Appliances,
      Inc. (erroneously named as Conn Credit
12    Corp)
13
14
                                                        IT IS SO ORDERED:
15
16
                                                        ___________________________________
17                                                      UNITED STATES MAGISTRATE JUDGE

18
                                                                July 12, 2019
                                                        DATED: _________________________
19
20
21
22
23
24
25
26
27
28



                                               Page 2 of 2
